DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 9/30/2021 have been entered.
2. In view of Applicant’s amendment to claim 69, the 35 USC 112(d) rejection is withdrawn.
3. Claims 46, 48 and 60-70 are examined in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46, 48 and 60-70 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (US 2016/0067228 A1, published 3/10/2016) for reasons of record in the Non-Final Office Action mailed on 3/30/2021 (and repeated below).
	Regarding claims 46, 60 and 69, Kishimoto et al. teach a method of establishing an anti-viral vector attenuated response in a subject by repeatedly concomitant administration of a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant and an anti-IgM (i.e. 
	Regarding claim 48, Kishimoto teaches a method of escalating transgene expression of a viral transfer vector by repeatedly concomitant administration of a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant and an anti-IgM (i.e. CD19) agent to a subject (pg. 1 parag. 16 and the citations above).
	Regarding claim 61, Kishimoto teaches that their synthetic nanocarriers comprise polymeric nanoparticles (pg. 3 parag. 48).
	Regarding claim 62, Kishimoto teaches that the vector can be a retroviral, adenoviral, lentiviral or AAV transfer vector (pg. 2 parag. 35).
	Regarding claim 63, Kishomoto teaches that diameter of the synthetic nanocarriers is greater than 110 nm (obtained using dynamic light scattering) (pg. 4 parag. 49).
	Regarding claim 64, Kishimoto teaches load of immunosuppressant is between 0.1% and 50% (weight/weight) (pg. 4 parag. 50).
	Regarding claim 65, Kishimoto teaches that the immunosuppressant is an inhibitor of the NF-κB pathway (pg. 4 parag. 51).
	Regarding claims 66 and 67, Kishimoto teaches that the immunosuppressant is an mTOR inhibitor such as rapamyacin (pg. 10 parag. 121).
	Regarding claim 68, Kishimoto teaches that aspect ratio is greater than 1:1 or 1:10 (pg. 14 parag. 140).
Regarding claim 70, Kishimoto teaches that the administration can be simultaneous (pg. 7 parag. 90.
Thus, the teachings of Kishimoto clearly anticipate claims 46, 48 and 60-70.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that the instant claims recite methods of concomitant administration of a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant, and an anti-IgM agent to the subject. The Office points to paragraph [0204] and contends that Kishimoto discloses an anti-IgM agent because CD19 is listed as an APC specific marker for potential antibody-drug conjugates. However, it is not clear how it has been demonstrated that the reference provides all the elements of the instant claims in the combination claimed without any need for picking, choosing, and combining various disclosures.
Examiner’s Response
While Applicant’s arguments have been fully considered, they are not found persuasive. The claimed method requires administration of three components, a viral transfer vector, synthetic nanocarriers comprising an immunosuppressant and an anti-IgM agent. In this regard, Kishimoto teaches concomitant administration (parag. 293) of all three components (emphasis added): 
“In one embodiment of any one of the methods provided herein, the anti-viral transfer vector attenuated response is a T cell response against the viral transfer vector, and the method further comprises administering the viral transfer vector to the subject without an antigen-presenting cell targeted immunosuppressant prior to the concomitant administration of the antigen-presenting cell targeted immunosuppressant and viral transfer vector.” (parag. 0005), and
“In one embodiment of any one of the methods provided herein, the antigen-presenting cell targeted immunosuppressant comprises synthetic nanocarriers comprising an immunosuppressant. In one embodiment of any one of the methods provided herein, the synthetic nanocarriers further comprise a viral transfer vector antigen. In one embodiment of any one of the methods provided herein, the viral transfer vector antigen is a viral antigen. In one embodiment of any one of the methods provided herein, the immunosuppressant and/or the antigen, if present, are/is encapsulated in the synthetic nanocarriers.” (parag. 0047).
It should be emphasized that the antigen-presenting cells can also express CD19 (parag. 0204), which is an anti-IgM agent as set forth in instant claim 60. Thus, all of the components recited in the claims are taught for administration for the same scope as instantly claimed, establishing an anti-viral vector attenuated response in a subject.
Accordingly, for the reasons above and of record, the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632